SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1442
CA 12-00540
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


HAYWARD BAKER, INC.,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

C.O. FALTER CONSTRUCTION CORP., ZURICH
AMERICAN INSURANCE COMPANY, AND FIDELITY
AND DEPOSIT COMPANY OF MARYLAND,
DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


BOND, SCHOENECK & KING, PLLC, SYRACUSE (CLIFFORD G. TSAN OF COUNSEL),
FOR PLAINTIFF-APPELLANT-RESPONDENT.

ALARIO & FISCHER, P.C., SYRACUSE (LINDA E. ALARIO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Onondaga County (Anthony J. Paris, J.), entered February 29, 2012.
The order, among other things, granted plaintiff’s cross motion for
leave to renew its motion for partial summary judgment and, upon
renewal, adhered to its prior decision.

     It is hereby ORDERED that said appeal by defendants is
unanimously dismissed and the order is affirmed without costs.

     Same Memorandum as in Hayward Baker, Inc. v C.O. Falter Constr.
Corp. ([appeal No. 1] ___ AD3d ___ [Mar. 15, 2013]).




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court